Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  155239 (103)                                                                                              Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 155239
                                                                    COA: 332946
                                                                    Wayne CC: 10-002907-FC
  JONATHAN DAVID HEWITT-EL, a/k/a
  JONATHAN DAVID HEWITT,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for reconsideration of this Court’s July 6, 2018
  order is considered, and it is GRANTED. On reconsideration, we MODIFY our order
  dated July 6, 2018 so as to REMAND this case to the Wayne Circuit Court for
  consideration of the defendant’s claim that he was denied the effective assistance of trial
  and appellate counsel with regard to the sufficiency of the evidence of his felon-in-
  possession of a firearm conviction and that he is therefore entitled to relief from judgment
  on this conviction, and DENY leave to appeal in all other respects. We do not vacate any
  part of the order, including the dissenting statement.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2018
         t0927
                                                                               Clerk